DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Status of Claims
Applicant’s amendments filed 09/03/2020 have been entered.  Claims 1-12, 19-25, 33, 40-42, 49, 54-58, 71, 72, 75, and 80 are pending, claims 5-7,9, 24, 25, 40, 41, 54-56, and 58 have been withdrawn from consideration, and claims 1-4, 8, 10-12, 19-23, 33, 42, 49, 57, 71, 72,  75, and 80 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Priority
Claim 80 recites inter alia, “illuminating the target region of the sample with a red/NIR illumination and with a blue/green illumination, and collecting phase gradient images corresponding to each of the red/NIR illumination and with a blue/green illumination.”  Applicant indicates support for this limitation is found at Example 19.  The disclosure of Example 19 is not found in the provisional application U.S. 61/617,707, therefore claim 80 will be treated with the priority date of 03/15/2013.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 10-12, 19-21, 33, 42, 49, 57, 71, 75, and 81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narita et al. (U.S. 2011/0263955) in view of Blume et al. (U.S. 2010/0234684).
With respect to claim 1, Narita et al. teaches method of creating an image, comprising:
illuminating a target region of a sample with a first light source to provide a first oblique backscattered illumination of the target region of the sample (FIG. 2), and
detecting an image from light originating from the first oblique backscattered illumination of the target region of the sample (para [0073]).
However, Narita et al. does not teach detecting a phase contrast image.
With respect to claim 1, Blume et al. teaches an analogous method comprising:
detecting a first phase contrast image (para [0073] section ii).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the imaging means of Narita et al. to utilize the imaging unit of Blume et al. in order to help the medical professional to recognize different tissue types or identify pathological alterations of tissue (para [0073] of Blume et al.).
With respect to claim 2, Narita et al. teaches light from the first light source is the only light illuminating the sample when the first image is detected from light originating from the first oblique backscattered illumination of the target region of the sample (FIG. 2).
With respect to claim 3, Narita et al. teaches another embodiment comprising illuminating the sample with a second light source (λ1 vs λ2) to provide a second oblique backscattered illumination of the target region of the sample, and detecting a second image from light originating from the second oblique backscattered illumination of the target region of the sample (FIG. 25).
Therefore, it would have been prima facie obvious to utilize the teaching from the sixth embodiment of Narita et al. in order to provide a means of reducing noise (para [0287] of Narita et al.).
With respect to claim 4, Narita et al. teaches creating a difference image of the target region of the sample by subtracting the second image of the target region of the sample from the first image of the target region of the sample (FIG. 25).
With respect to claim 8, Narita et al. teaches the axis of detection of light originating from the first light source and back illuminating the target region and the axis of detection of light originating from the second light source and back illuminating the target region are different (α vs β, FIG. 24).
With respect to claim 10, Narita et al. teaches the wavelength of the light from the first light source and the wavelength of light from the second light source are different (λ1 vs λ2).
With respect to claim 11, Narita et al. teaches the wavelength of the light from the first light source is from 0.2 to 300 microns (para [0094]).
With respect to claim 12, Narita et al. teaches the light source is a laser (803).
With respect to claim 19, Narita et al. teaches the axis of illumination of the sample with the first light source and the axis of detection of light originating from the first light source are displaced by from about 0.2 mm to about 10 mm (para [0068]-[0070]).
With respect to claim 20, Narita et al. teaches the axis of illumination of the sample with the first light source and the axis of detection of light originating from the first light source are displaced by from about 0.2 mm to about 10 mm (para [0068]-[0070], FIG. 25).
With respect to claim 21, Narita et al. teaches the object plane of the target region is from the surface to about 300 microns below the surface of the sample (FIG. 25).
With respect to claim 33, Blume et al. teaches creating a phase contrast image of gastrointestinal tissue and examining the tissue to assess at least one of the presence and the absence of indicators of a disease (para [0011], [0073])
With respect to claim 42, Narita et al. teaches an apparatus for creating an image of a sample, comprising:
a probe (FIG. 8) comprising 1) an optical radiation source or a first light conduit (813), and 2) a photo detector array or image conduit (814), and 3) a distal end (FIG. 8); 
wherein the light conduit, the photo detector array or image conduit, and the distal end of the probe are configured to illuminate the target region of a sample in contact or near contact with the distal end of the probe (FIG. 8) with a light from the first light source to provide a first oblique backscattered illumination of the target region of the sample (para [0073]), and to detect a first image from light originating from the first light source and illuminating the target region of the sample (para [0073]).
With respect to claim 42, Blume et al. teaches an analogous method comprising:
detecting a first phase contrast image (para [0073] section ii).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the imaging means of Narita et al. to utilize the imaging unit of Blume et al. in order to help the medical professional to recognize different tissue types or identify pathological alterations of tissue (para [0073] of Blume et al.
With respect to claim 49, Narita et al. teaches another embodiment wherein the probe further comprises: 
a second optical radiation source or a second light conduit (λ1 vs λ2, FIG. 24); 
wherein the second optical radiation source or second light conduit, the photo detector array or image conduit, and the distal end of the probe are configured to illuminate the target 
Therefore, it would have been prima facie obvious to utilize the teaching from the sixth embodiment of Narita et al. in order to provide a means of reducing noise (para [0287] of Narita et al.).
With respect to claim 57, Narita et al. teaches the axis of detection of light originating from the first light source and reflected from the sample and the axis of detection of light originating from the second light source and illuminating the target region of the sample are different (FIG. 24).
With respect to claim 71, Narita et al. teaches the object plane of the target region is from the surface to about 300 microns below the surface of the sample (FIG. 25).
With respect to claim 75, Narita et al. teaches an endoscope comprising an apparatus according to claim 42 (para [0057]).
With respect to claim 81, the combination of Narita et al. and Blume et al. results in applying phase contrast imaging to the tomographic image plane.  The method of Narita et al. in view of Blume et al. does not comprise tomography, it instead comprises phase contrast imaging at a particular depth.

Claims 22, 23, and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narita et al. (U.S. 2011/0263955) in view of Blume et al. (U.S. 2010/0234684) as applied to claim 2 above, and further in view of Sevick-Muraca et al. (U.S. 2002/0072677).
Narita et al. in view of Blume teaches the method and apparatus as set forth above.  However, Narita et al. in view of Blume does not teach a specific lateral resolution.
With respect to claim 22, Sevick-Muraca et al. teaches the lateral resolution of the image is from about 0.1 microns to about 10 microns (FIG. 10-14).
With respect to claim 23, Sevick-Muraca et al. teaches detecting the first and second images during first and second non-overlapping time intervals (para [0074]).
With respect to claim 72, Sevick-Muraca et al. teaches the lateral resolution of the image is from about 0.1 microns to about 10 microns (FIG. 10-14).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the method of detecting a second phase contrast image as taught by Sevick-Muraca et al. in order to allow for enhanced image contrast (para [0074] of Sevick-Muraca et al.).

Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narita et al. (U.S. 2011/0263955) in view of Blume et al. (U.S. 2010/0234684) as applied to claim 2 above, and further in view of Kim et al. (U.S. 2013/0162800).
Narita et al. in view of Blume et al. teaches a method as set forth above.  However, Narita et al. in view of Blume et al. does not teach illuminating the target region of the sample with a red/NIR illumination and with a blue/green illumination, and collecting phase gradient images corresponding to each of the red/NIR illumination and with a blue/green illumination.
With respect to claim 80, Kim et al. teaches a method of phase contrast imaging comprising illuminating the target region of the sample with a red/NIR illumination and with a blue/green illumination, and collecting phase gradient images corresponding to each of the red/NIR illumination and with a blue/green illumination (para [0085], FIG. 11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to include the method of capturing phase contrast images in multiple frequency ranges as taught by Kim et al. with the imaging method of Narita et al. in view of Blume et al. in order to provide a means of producing quantitative phase image (para .

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that it is not clear how Blume is analogous to Narita, Blume and Narita are analogous at least because they are both endoscopic methods of imaging tissue areas in vivo.
In response to applicant's argument that Narita never even mentions phase contrast, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Blume is relied upon to teach this limitation.
In response to Applicant’s argument that the Examiner has not set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art, Examiner respectfully disagrees.  Examiner has clearly done so above and in the previous Office actions.  MPEP 2142 goes on to state, “[o]nce the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence. The examiner then reaches the final determination on obviousness by weighing the evidence establishing the prima facie case with the rebuttal evidence."  The Applicant is invited to provide evidence, in the prior art or prima facie obviousness set forth above.
In response to Applicant’s argument that prior to Applicant’s work it was unknown in the art that oblique backscattered illumination could be used to provide a light source for collecting a phase-contrast image and further that the Examiner has not cited any art that suggests that this could be done and has not provided any indication of how the art that is cited would have led a skilled artisan to this conclusion, MPEP 716.01(c) states the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  Applicant is invited to provide evidence in an affidavit or declaration as allowed in MPEP 716.01.
In response to Applicant’s argument that the Office must demonstrate a reasonable expectation of success in order to establish prima facie obviousness, and at least some degree of predictability is required, MPEP 2143.02 (II) states “[o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).”  As such, if Applicant believes that there is no expectation of success and/or no degree of predictability, they are invited to provide evidence supporting that argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795